Title: From George Washington to Thomas Sim Lee, 10 March 1780
From: Washington, George
To: Lee, Thomas Sim


          
            Sir
            Head Qrs [Morristown] March the 10th 1780
          
          Since I had the Honor of writing to Your Excellency on the 20th Ulti—I have obtained Returns of some Corps, which I had not then. I find there are in Moylan’s Regiment of Light Dragoons a few Men belonging to the State of Maryland, of which I inclose You a particular Return, specifying the terms for which they stand engaged.
          I have received within a few days past the Honor of Your Excellency’s Letter of the 3d of last month. In consequence, I have informed General Gist that a Flag shall be furnished to convey Your passport to New York, respecting Mrs Chamier’s furniture &c., and I very much wish that She may receive them safe. Her peculiar circumstances and the generosity of Mr Chamier in his life time to our prisoners, as has been

frequently mentioned, seem to have given Mrs Chamier a good claim to the indulgence the Council have granted. I have the Honor to be with great respect & esteem Your Excellency’s Most Obedt st
          
            Go: Washington.
          
        